First Office Action on the Merits

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of the Application
Claims 91-120 are pending in the present application.  The instant claims are rejected as indicated below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 91-120 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent Nos. 10,329,320 and 11,124,538. Although the claims at issue are not identical, they are not patentably distinct from each other because each set of claims of the cited Patents recite compounds that overlap 

    PNG
    media_image1.png
    185
    220
    media_image1.png
    Greyscale
wherein Ring A is an optionally substituted 5-membered monocyclic heteroaryl, wherein the heteroaryl ring A comprises 1, 2, 3, or 4 nitrogen atoms and is linked through a nitrogen atom; L is –CH3-; R1 is unsubstituted C1-6 alkyl; R2 is unsubstituted C1-6 alkyl; R5 is hydrogen; ------ is a single bond.  See

    PNG
    media_image2.png
    210
    375
    media_image2.png
    Greyscale
and 
    PNG
    media_image3.png
    253
    328
    media_image3.png
    Greyscale
(see ‘320 and ‘538, claim 23).  Therefore, the instant claims are rendered anticipated by the claims of the cited references.

Claims 91-120 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 67-101 of copending Application No. 17/144,302 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the cited copending application recite compounds that overlap with the instantly claimed compounds.  For example, the claims recite compounds encompassed by the formula:

    PNG
    media_image1.png
    185
    220
    media_image1.png
    Greyscale
wherein Ring A is an optionally substituted 5-membered monocyclic heteroaryl, wherein the heteroaryl ring A comprises 1, 2, 3, or 4 nitrogen atoms and is linked through a nitrogen atom; L is –CH3-; R1 is unsubstituted C1-6 alkyl; R2 is unsubstituted C1-6 alkyl; R5 is hydrogen; ------ is a single bond.  See

    PNG
    media_image2.png
    210
    375
    media_image2.png
    Greyscale
and 
    PNG
    media_image3.png
    253
    328
    media_image3.png
    Greyscale
(see for example, claim 90 of the cited copending application).  Therefore, the instant claims are rendered anticipated by the claims of the cited references.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA P BADIO whose telephone number is (571)272-0609. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/BARBARA P BADIO/Primary Examiner, Art Unit 1628